Name: Decision of the EEA Joint Committee No 20/94 of 28 October 1994 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: land transport;  European construction;  organisation of transport
 Date Published: 1994-12-17

 17.12.1994 EN Official Journal of the European Communities L 325/72 DECISION OF THE EEA JOINT COMMITTEE No 20/94 of 28 October 1994 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision No 7/94 of the EEA Joint Committee of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement; Whereas Commission Regulation (EC) No 792/94 of 8 April 1994 laying down detailed rules for the application of Council Regulation (EC) No 3118/93 to road haulage operators on own account (1) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following new point shall be inserted in Annex XIII to the Agreement after point 26.C. (Council Regulation (EC) No 3118/93): 26.D. 394 R 0792: Commission Regulation (EC) No 792/94 of 8 April 1994 laying down detailed rules for the application of Council Regulation (EC) No 3118/93 to road haulage operators on own account (OJ No L 92, 9. 4. 1994, p. 13). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: this Regulation shall not apply to undertakings established in Austria, nor shall it apply in connection with carriage of goods within Austrian territory. For mutual rights of access, bilateral agreements between Austria and the other Contracting Parties shall apply. Article 2 The texts of Regulation (EC) No 792/94 in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 15 December 1994, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 October 1994 For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 92, 9. 4. 1994, p. 13.